JONES, Justice.
SouthTrust Bank of Sand Mountain (“Bank”) appeals from an adverse judgment based on a jury verdict in favor of Shirley Morgan, as guarantor of two notes executed by her son-in-law to the Bank. (The judgment against the maker and in favor of the Bank, and the judgment in favor of the Bank on Mrs. Morgan’s counterclaim, are not in issue on this appeal.)
The Bank claims as error the trial court’s denial of its motion for directed verdict at the close of the evidence and the trial court’s denial of its motion for judgment notwithstanding the verdict. Because we find undisputed evidence of each of the elements of the Bank’s claim, and no evidence of a viable defense on behalf of Mrs. Morgan, we reverse the judgment and remand the cause with instructions. Because we also find that the guaranty agreement was limited in amount to the limit of the maker’s line of credit, which was $100,000, the trial court is instructed to enter judgment in favor of the Bank and against Mrs. Morgan in the sum of $100,000 and court costs, notwithstanding the maker’s total indebtedness of $134,572.75 (the amount of the judgment entered against the maker).
REVERSED AND REMANDED WITH INSTRUCTIONS.
ADAMS, HOUSTON, STEAGALL and KENNEDY, JJ., concur.
HORNSBY, C.J., and SHORES, J., dissent.